IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

MAZEN and NlNA SHAHIN, §
§
Appellants Below, § No. 82, 2016
Appellants, §
§ Court BeloW-Superior Court
v. § of the State of Delaware
§
CITY OF DOVER BOARD OF § C.A. No. KlSA-08-004
ASSESSMENT APPEALS, §
§
Appellee BeloW, §
Appellee. §

Submitted: July 15, 2016
Decided: September 27, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 27th day of September 2016, upon consideration of the parties’ briefs and
the record below, it appears to the Court that:

(1) The appellants, Mazen and Nina Shahin, appeal the Superior Court’s
order affirming the decision of the City of Dover Board of Assessment Appeals
(“Board of Assessment”) to deny the Shahins’ appeal of the 2014 assessment of a
property located at 103 Shinnecock Road in Dover, Delaware (the “Shahin
Property”).1 We find no merit to the Shahins’ appeal and affirm the Superior Court’s

judgment

 

l Shahz'n v. Cz'ly of Dover Bd. of Assessment Appeals, 2016 WL 520996 (Del. Jan. 22, 2016).

(2) The record reflects that, in 2014, the City of` Dover conducted a
reassessment of property values in the city. The Shahin Property Was assessed at
$247,100, Which was 13% less than the 2010 assessed Value of $286,700.2 The
Shahins filed a petition for appeal and requested an assessment of $223,100 (the
amount they paid for the property in 2002). The Shahins identified overvaluation, a
sink hole in their front yard, and national original discrimination as the grounds for
the appeal. ln a decision dated July 28, 2015, the Board of Assessment denied the
Shahins’ appeal.

(3) On August 27, 2015, the Shahins filed a notice of appeal in the Superior
Court. The Shahins claimed, among other things, that the assessment of the Shahin
Property Was too high and that the City of Dover’s assessments Were discriminatory
in violation of the Federal Fair Housing Act, 42 U.S.C. 3601 § et seq. (“FHA”) and
42 U.S.C. § 1983. The Superior Court found that the Shahins had not shown the
Shahin Property was subject to substantial overvaluation, the Board of Assessment
did not act contrary to laW, fraudulently, arbitrarily, or capriciously, and affirmed
the decision of the Board of Assessment Appeals.3 The Shahins filed an untimely

motion for reargument, Which the Superior Court denied. This appeal followed.

 

2 The Shahins unsuccessfully challenged the 2010 assessment Shahin v. City of Dover, Bd. of
Assessment, 2011 WL 704490 (Del. Super. Ct. Feb. 28, 2011), a]j"’d, 2011 WL 4055405 (Del. Sept.
12, 2011).

3 Shahin, 2016 WL 520996, at *3.

(4) Under Delaware law, a property owner seeking a reduction in a
property assessment has a substantial evidentiary burden at both the administrative
and appellate levels.4 Before the Board of Assessment, there is a presumption of
accuracy in favor of the existing assessment, which the property owner may only
rebut with evidence of “substantial overvaluation.”5 On appeal to the Superior
Court, and on further appeal to this Court, the decision of the Board of Assessment
is deemed to be “prima facie correct” and will be disturbed only if the appellant can
demonstrate that the Board of Assessment “acted contrary to law, fraudulently,
arbitrarily or capriciously.”6

(5) Under Delaware law, real estate tax assessments must be based on the
property’s fair market value.7 The definition of fair market value is “the price which
would be agreed upon by a willing seller and a willing buyer, under ordinary
circumstances, neither party being under any compulsion to buy or sell.”8 One of
the three principal methods of determining fair market value is comparable sales.9

The Board of Assessment is presumed to have the necessary expertise to evaluate

 

4 SeafordAssocz'ates, L.P. v. Board of Assessment Revz'ew, 539 A.2d 1045, 1047-48 (Del. 1988).
5 Ia'. (citing Fitzsz'mmons v. McCorkle, 214 A.2d 334, 337 (Del.l965)).

6 9 Del. C. § 8312(c); Board of Assessment Review v. Stewart, 378 A.2d ll3, 116 (Del. 1977).

7 New Castle Counly Dep ’t. of F in. v. Teachers Insur. and Annul`ty Assoc., 669 A.2d 100, 102 (Del.
1995)

8 Seaford, 539 A.2d at 1048.

9 New Castle County, 378 A.2d at 102. The other two methods are income capitalization and
reproduction cost. Id. Income capitalization is best-suited for valuations of income-producing

properties and reproduction cost is best used for establishing a ceiling on value. Seaford, 539 A.2d
at 1048-49.

competing methods of property valuation and make an informed judgment as to

which method is more persuasive.10

(6) The transcript of the Board of Assessment hearing reflects that Nina
Shahin relied on sale prices, 2010 assessment values, and 2014 assessment values of
numerous properties in her neighborhood, her identification of the national origin
and race of some of the property owners in her neighborhood, and the existence of a
sink hole in her yard to argue that the 2014 assessment of the Shahin Property was
too high and discriminatory. On behalf of the city, Ryan Zuck of Tyler Technologies
argued that the assessment of the Shahin Property was reasonable based on the sale
prices of comparable nearby properties between May 2013 and December 2014.

(7) ln its deliberations and decision, the Board of Assessment determined
that comparison of sale prices, sometimes from many years back, to assessed values
in 2010 and assessed values in 2014 was not helpful because there Was significant
movement in the real estate market over the past two decades and properties could
have changed substantially in that time. The Board of Assessment noted that the
assessed value per square foot of the Shahins’ house ($97.28) was less than the same
model house next door ($108. 13 per square foot under the December 2014 sale price
and $107.78 per square foot under the 2014 assessed value). Based on this

comparison, the Board of Assessment denied the Shahins’ appeal.

 

10 Shahin, 2011 WL 704490, at *1 (citing New Castle County, 378 A.2d at 102-03).

(8) Having carefully reviewed the record and the parties’ submissions in
this case, we conclude that the Shahins failed to overcome the presumption of
accuracy in favor of the existing assessment of their property. To overcome this
presumption, the Shahins had to provide evidence of substantial overvaluation of
their property. The Shahins’ cherry-picking of sale prices and assessment values for
various properties throughout their neighborhood and self-serving testimony about
the quality of those properties does not meet this standard. As the Board of
Assessment noted in its deliberations, the Shahin Property was assessed for less than
the same model house next door.

(9) In the absence of any evidence that the Board of Assessment acted
“contrary to law, fraudulently, arbitrarily or capriciously,” we will affirm the
decision of the Board of Assessment. The Shahins’ allegations of discrimination,
which are based on their personal identification of the race or national origin of some
of the property owners in their neighborhood, do not show that the Board of
Assessment acted contrary to law, fraudulently, arbitrarily or capriciously in denying
their appeal. To the extent the Shahins allege that the City of Dover’s assessments

violate the FHA and the Delaware Fair Housing Act, 6 Del. C. § 4600 et seq. and

seek to recover compensatory and punitive damages, those claims are not properly
before this Court.11

(10) Contrary to the Shahins’ contentions, the Superior Court’s incorrect
statement that the Shahins claimed their house was 2580 square feet (instead of 2540
square feet) does not require reversal of the Superior Court order. The Board of
Assessment hearing transcript reflects that the Board of Assessment used the 2540
square footage figure identified by the Shahins in its consideration of the Shahins’
appeal. As to the Shahins’ attacks on the Superior Court’s denial of their motion for
reargurnent, the motion for reargument was untimely12 and the Superior Court could
not extend the deadline for the motion for reargument13 Finally, the Shahins’
accusations of racketeering and attorney misconduct, which were not raised in the

Board of Assessment and include events outside of this proceeding, are not properly

before this Court.14

 

11 The Shahins raised national original discrimination in the Board of Assessment, but did not
assert violations of the FHA until the Superior Court proceedings and did not assert violations of
the Delaware Fair Housing Act until this appeal. Both of those statutes set forth detailed
procedures for obtaining relief (42 U.S.C. §§ 3610, 3612-3614 and 6 Del. C. §§ 4610, 4612-14
respectively). The Board of Assessment process is not the proper place for such claims. Cf Tatten
Parmers v. New Castle County Bd. of Assessment Revz'ew, 642 A.2d 1251, 1263 (Del. Super. Ct.
1993) (holding action arising under § 1983 was not within the Board of Assessment’s statutory
authority or the Superior Court’S appellate jurisdiction), a ’d, 647 A.2d 382 (Del. 1994).

12 Super. Ct. Civ. R. 59(e) (_providing motion for reargument must be filed within five days after
filing of the Superior Court decision). The Superior Court order was filed on January 22, 2016
(and mailed on January 25, 2016). The Shahins filed their motion for reargument on February 5,
2016.

13 Super. Ct. Civ. R. 6(b) (providing the Superior Court cannot extend the deadline for taking any
action under Rule 59(e)).

14 Supr. Ct. R. 8.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFF[Rl\/IED.

BY THE COURT:

training

JusticeG l